Title: To George Washington from Edmund Pendleton, 12 July 1775
From: Pendleton, Edmund
To: Washington, George



Dear General
Phila. July 12th 1775.

My friend Mr George Baylor will be the bearer of this, who has caught such a Military Ardor as to travel to the Camp For instruction in that Art, I beg leave to recommend him to your Countenance & Favor, not only on Account of his worthy Father, but from my Opinion of his own Merit. He is a Lieutent in our independant Company & has gained great Applause there by his diligent Attention to the duties of his Office & the bravery he has indicated; Be so obliging as to make my Complts to Genl Lee, Genl Gates, Majr Mifflin & Mr Griffin & intreat their countenance and assistance to him also.

We are hourly in Expectation of hearing From you; We yesterday voted an Additional Co. of Riflemen to go From this Province to gratifie one that was raised & impatient to come to you. we have also consented to employ a German Hussar who is to raise his 50 men & come to the Camp.
We have heard you remain quiet, except some Cannon shot exchanged between Roxbury & Boston. You have my most cordial wishes for success in every undertaking, who have the Honr to be with great esteem Dr sr Yr mo. Obt humble Servt

Edmd Pendleton

